This matter comes before the Court by, petition of the administrator of Catharine Ford, calling a meeting of persons entitled to a distributive share in the estate of Catharine Ford, and fixing the 23rd day of April, 1888, fox-said meeting. Ixx response to said call the following parties filed their claim as brothers and sisters of Catharine Ford, viz:
William Gallagher and Mary AValsh, of the County of Mayo, Ireland; Patrick Gallagher, of Australia, and Bridget Kenny, of Baltimore City, and Thomas Gallagher, of Baltimore City, as the only heirs at law.
And also the claim of John Ford and Bridget Ford, brother and sister of James Ford, deceased, husband of Catharine Ford, deceased, who departed this life some months after the death of Catharine Ford, his wife, and James McColgan, administrator of James Ford, claiming that the estate should be distributed to the administrator of James Ford, he, the said James Ford, being the only heir and eixtitled to the whole of the personal estate absolutely.
After hearing the testimony of the respective claimants and argument of counsel, the Court is of the opinion that the whole estate of Catharine Ford should be distributed to the administrator of James Ford, he the said James Ford, being at the time of the death of Catharine Ford, his wife, the sole distributee under the law.
It is therefore ordered, this 9th day of November, 1888, that the administrator of Catharine Ford, deceased, distribute to the administrator of James Ford, deceased, all the personal estate of Catharine Ford, deceased.
And it is further ordered that the costs of the proceedings be paid out of the estate.
(Signed.)
GEORGE AV. LINDSAY, DANIEL GANS,
CHARLES E. JENKINS.